                                                                                              - ,. �· 7 r[l}.i..1l �wJ'�'!\
                                                                                               lr". � ,; ca, (�.: �,
                                                                                                MAR 1 2 2020
                                   UNITED STA TES DISTRICT COUR
                                 SOUTHERN DISTRICT OF CALIFORN A                        CLEI ii< lJS DIS"l H!C T COURT
                                                                                    SOU! Hi:HiL L;1S ri_�F CALIFOoRlNJ_rl¢
                                                                                    !:JY      V._..           DE,


                                                                    Case No. 20-CR-862-GPC-2

                                               Plaintiff,
                         vs.
                                                                    JUDGMENT OF DISMISSAL
 RICARDO BARAJAS-PERALTA (2)

                                            Defendant.


IT APPEARJNG that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or
 □    the Court has· dismissed the case for unnecessary delay; or

 □    the Court has granted the motion of the Government for dismissal, without prejudice; or

 □    the Court has granted the motion of the defendant for a judgment of acquittal; or

 □    a jury has been waived, and the Court has found the defendant not

 □    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 8:1324(a)(2)(B)(ii);18:2 - Bringing In Aliens and Aiding and Abetting




Dated:      �, } ;t / )--o ")-o
                                                             Hon. Allison H. Goddard
                                                             United States Magistrate Judge
